Examiner’s Statement of Reason for Allowance 

1.	Claims 7-9 and 13-14 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20190313438 and 11139937B2  either individually or in combination fail to teach a terminal  comprising a receiver that receives system information, a processor and a base station comprising a transmitter, a receiver and a processor for determining a frequency resource for an uplink control channel using frequency-hopping,wherein 
the processor determines an initial cyclic shift index for the uplink control channel based on at least one of the field value in the downlink control information and the index value of the control channel element.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466         

/DIANE L LO/Primary Examiner, Art Unit 2466